Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 1 of 15 PageID: 235



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



    DAGMA COLLAZO,
                                                           19-cv-21312 (KM)
                                   Plaintiff,
                                                                OPINION
              v.

    PRIME FLIGHT OF DE, INC., d/b/a
    PRIME FLIGHT AVIATIONS SERVICES,
    INC., et al.,

                                   Defendants


KEVIN MCNULTY, U.S.D.J.:
       This matter comes before the court on the defendants’ motion to compel
arbitration. (DE 7.) Citing Atalese v. U.S. Legal Services, 219 N.J. 430, 99 A.3d
306 (2014), Plaintiff argues that an Arbitration Agreement she signed is void
because, although it explicitly waives the right to bring a lawsuit in court, it
does not specifically refer to waiving the right to trial by a jury. For the reasons
expressed herein, I find that this agreement to arbitrate is enforceable.
       The plaintiff, Dagma Collazo, was employed as an Operations Manager by
defendant PrimeFlight of DE, Inc., d/b/a PrimeFlight Aviation Services, Inc.
(“PrimeFlight”). In connection with her employment, which started on February
6, 2017, she signed an Arbitration Agreement which states that “you must
arbitrate any and all employment-related claims against the Company and that
you may not file a lawsuit in court . . . .” 1 On April 22, 2019, PrimeFlight
terminated her employment. Thereafter, she sued PrimeFlight and a
supervisor, claiming that she was fired because she took legitimate medical


1       A copy of the Arbitration Agreement is attached as Exhibit A to the Certification
of Christin Salerno in Support of Defendants’ Motion to Compel Arbitration. (DE 7-4 at
5.) In their briefs, both sides discuss the Arbitration Agreement, the authenticity of
which is not disputed.

                                           1
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 2 of 15 PageID: 236



leave. 2 The currently operative First Amended Complaint (““1AC”, DE 1) asserts
four causes of action: disability discrimination under the New Jersey Law
Against Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5-1 et seq.; unlawful
retaliation under NJLAD; violation of the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. § 2601 et seq.; and aiding and abetting under NJLAD.
         There is no substantial issue as to the execution of the Arbitration
Agreement, and the parties do not dispute that these four claims fall within the
scope of “employment-related claims” under the Agreement. The key issue is
whether the Arbitration Agreement, because it does not refer specifically to trial
by a jury, is unenforceable under Atalese.
    I.      The Arbitration Agreement
         Shortly before she was hired and began work, Collazo electronically
signed an Arbitration Agreement. It reads, in its entirety, as follows:
         Arbitration Agreement
         Notice to all Applicants and Employees of PrimeFlight Aviation
         Services, Inc.

         [1] Individuals who wish to be considered for employment by
         PrimeFlight Aviation Services, Inc. (“the Company”) must read and
         accept the terms of the following Dispute Resolution Agreement. If
         you desire to do so, you may stop the process at this point and
         take the time to review these materials further. You must, however,
         complete the online Agreement, along with your application, if you
         wish to continue the application process and if you wish to be
         employed by the Company. All persons who apply for employment
         with the Company after November 30, 2011, and those who
         become employed as a result of such application, are required to
         agree to the Dispute Resolution Agreement below.

         Dispute Resolution Agreement

         [2] You and the Company recognize that differences may arise
         between you that cannot be resolved without the assistance of an
         outside party. Both you and the Company agree to resolve any and


2      The complaint was filed in New Jersey state court, but removed to this Court by
the defendant. (DE 1.)

                                          2
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 3 of 15 PageID: 237



      all claims, disputes or controversies arising out of or relating to
      your application for employment, your employment with the
      Company, and/or the termination of your employment exclusively
      by arbitration to be administered by a neutral dispute resolution
      agency agreed upon by the parties at the time of the dispute. If you
      and the Company cannot agree, the American Arbitration
      Association (“AAA”) will administer the arbitration pursuant to its
      applicable Rules. Copies of AAA’s Rules are available on AAA’s
      website (www.adr.org). Some, but not all, of the types of claims
      covered are: unpaid wages, overtime, or other compensation;
      discrimination or harassment on the basis of race, sex, age,
      national origin, religion, disability or any other unlawful basis;
      breach of contract; unlawful retaliation; wrongful discharge;
      employment-related tort claims such as defamation; and claims
      arising under any statutes or regulations applicable to employees
      or applicable to the employment relationship, such as the Age
      Discrimination in Employment Act, the Family and Medical Leave
      Act, or the Fair Labor Standards Act. Claims not covered are those
      claims seeking injunctive or declaratory relief due to allegations of
      unfair competition, unfair business practices, the unauthorized
      disclosure of trade secrets or confidential information, or the
      breach of covenants restricting the business activities of the
      Company or employees. The Agreement does not affect or limit
      Employee’s right to file an administrative charge with a state or
      federal agency such as the National Labor Relations Board or the
      Equal Employment Opportunity commission, and it does not cover
      claims relating to whistleblowers and/or unlawful retaliation
      arising under the Sarbanes-Oxley Act. You and the Company agree
      that this Agreement shall be enforceable pursuant to and
      interpreted in accordance with the provisions of the Federal
      Arbitration Act.

      [3] The Arbitrator shall have the authority to award the same
      damages and other relief that would have been available in court
      pursuant to applicable law. The Arbitrator will have the authority
      to limit discovery and other pretrial processes to what is necessary
      for a prompt and inexpensive resolution of the dispute. Absent a
      showing of substantial need by either party or an inability to
      pursue or defend certain claims the Arbitrator shall limit discovery
      to 25 interrogatories/document requests per party and to two
      depositions per party It is expected that the arbitration hearing will
      be held within 180 days of the appointment of the Arbitrator. The

                                        3
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 4 of 15 PageID: 238



      AAA Rules will govern the allocation of costs between the parties
      and the course of the proceedings unless otherwise agreed. The
      Arbitrator shall not have the authority to add to, amend, or modify
      existing law or to alter the at-will status of the relationship
      between you and the Company. Because this Agreement is
      intended to resolve the particular dispute as quickly as possible,
      the Arbitrator shall not have the authority to consolidate the
      claims of other employees into a single proceeding, to fashion a
      proceeding as a class, collective action, or representative action, or
      to award relief to a class or group of employees. The Arbitrator
      shall have the authority to consider and rule on dispositive
      motions such as motions to dismiss or motions for summary
      judgment in accordance with the standards and burdens generally
      applicable to such motions in federal district court, except that the
      Arbitrator may establish appropriate and less formal standards
      and procedures for such motions at the Arbitrator’s discretion
      consistent with the expedited nature of arbitration proceedings.
      The Arbitrator may issue subpoenas to compel the attendance of
      witnesses at the arbitration hearing and to compel the production
      of documents during discovery and shall do so upon reasonable
      request of either party. The Arbitrator shall have the exclusive
      authority to resolve any dispute relating to the interpretation,
      applicability, enforceability, or formation of this Agreement,
      including, but not limited to, any claim that any part of this
      Agreement is unenforceable, void, or voidable.

      [4] For the purposes of the scope of the obligation to arbitrate,
      “Company” shall include PrimeFlight Aviation Services, Inc., and
      all subsidiary companies, related companies, trade names, and
      alleged joint employers, as well as their respective office[r]s,
      directors, managers, and employees (current and former).

      [5] If any provisions of AAA’s Rule or of this Agreement are
      determined by the Arbitrator or by any court of competent
      jurisdiction to be unlawful, invalid, or unenforceable, such
      provisions shall be severed or modified so that the Agreement may
      be enforced to the greatest extent permissible under the law. All
      remaining terms and provisions shall continue in full force and
      effect. This Agreement may be modified or terminated by the
      Company after thirty days written notice to you. Any modifications
      or terminations shall be prospective only and shall not apply to



                                        4
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 5 of 15 PageID: 239



         any claims or disputes that are pending in arbitration or that have
         been initiated by either party.

         [6] SPECIAL NOTE: This Agreement and the Rules referenced
         above are important documents that affect your legal rights. You
         should familiarize yourself with and understand them, and,
         accepting below, you acknowledge that you have had the
         opportunity to do so. You may wish to seek legal advice or to
         consult with private legal counsel before signing this Agreement.

         [7] By acknowledging and by accepting employment with the
         Company if it is offered, you agree to be bound to this dispute
         Resolution Agreement, as does the Company. You understand that,
         as more fully set forth above, you must arbitrate any and all
         employment-related claims against the Company and that you may
         not file a lawsuit in court in regard to any claims or disputes
         covered by this Agreement.

         ● I have read and accept the terms of this agreement
         ○ I have read and do not accept the terms of this agreement
         Accepted On: 1/20/2017 12:29:53 PM
(“Arbitration Agreement”, DE 7-4 at 5 (bracketed [#] paragraph numbers added
for ease of reference))
   II.      Discussion
            A. Standards
         The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., creates a strong
federal policy in favor of arbitration. See Harris v. Green Tree Fin. Corp., 183
F.3d 173, 178–79 (3d Cir. 1999) (noting that FAA “creates a body of federal
substantive law establishing and governing the duty to honor agreements to
arbitrate disputes.”). The Act authorizes a party to enforce a valid arbitration
agreement by moving to compel arbitration. 9 U.S.C. §§ 2-4; In re Pharmacy
Benefit Managers Antitrust Litig., 700 F.3d 109, 116 (3d Cir. 2012).
         Arbitration is a matter of contract between parties, so a judicial mandate
to arbitrate must be predicated on the parties’ consent. Guidotti v. Legal
Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir. 2013) (quoting Par-
Knit Mills, Inc. v. Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980)).


                                           5
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 6 of 15 PageID: 240



When a district court is presented with a motion to compel arbitration, the
Court must (a) determine whether the agreement to arbitrate is valid, and then
(b) decide whether the dispute falls within the agreement’s scope. Century
Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 523 (3d Cir. 2009).
      The issue here is one of (a) the arbitration agreement’s validity. The Third
Circuit has held that a Court, when deciding a motion to compel arbitration,
should apply a summary judgment standard, i.e., should determine whether
there are genuine, material issues of fact requiring trial. See generally Guidotti,
716 F.3d at 773–74; Fed. R. Civ. P. 56(c). Here, although the defendant has
placed facts before the Court in the form of affidavits, most are not essential to
the resolution of the case. The issue raised by the plaintiff essentially requires
application of the Atalese legal principles to the face of the agreement itself,
and therefore may be decided on the existing record. See generally Par-Knit
Mills, 636 F.2d at 54 n.9.
          B. Atalese
      The issue before the Court is governed by New Jersey contract law, either
as it has been, or as this Court predicts it would be, decided by the New Jersey
Supreme Court. 3 Under New Jersey law, “An agreement to arbitrate, like any
other contract, ‘must be the product of mutual assent, as determined under
customary principles of contract law.’” Atalese, 99 A.3d at 313 (citation
omitted). “When a party enters into a signed, written contract, that party is
presumed to understand and assent to its terms, unless fraudulent conduct is
suspected.” Stelluti v. Casapenn Enters., LLC, 203 N.J. 286, 1 A.3d 678, 690
(N.J. 2010). A plaintiff’s claims are subject to arbitration so long as the
arbitration clause at issue gives sufficient “notice to all parties to the




3      See First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S. Ct. 1920
(1995). New Jersey contract law, however, is constrained by the principle that the
State may not, consistent with the FAA, give less favorable treatment to arbitration
agreements than it does to other contracts. See Kindred Nursing Ctrs. LP v. Clark, 137
S. Ct. 1421 (2017).

                                           6
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 7 of 15 PageID: 241



agreement that claims involving jury trials would be resolved instead through
arbitration.” Martindale v. Sandvik, 173 N.J. 76, 800 A.2d 872, 884 (N.J. 2002).
      “An enforceable agreement requires mutual assent, a meeting of the
minds based on a common understanding of the contract terms.” Morgan v.
Sanford Brown Inst., 225 N.J. 289, 137 A.3d 1168, 1180 (N.J. 2016) (citing
Atalese, 99 A.3d at 313). “This requirement of a ‘consensual understanding’
about the rights of access to the courts that are waived in the agreement has
led [New Jersey] courts to hold that clarity is required.” Moore v. Woman to
Woman Obstetrics & Gynecology, L.L.C., 416 N.J. Super. 30, 37, 3 A.3d 535
(App. Div. 2010) (alteration added and citation omitted). Such clarity is
required to “assure that the parties know that in electing arbitration as the
exclusive remedy, they are waiving their time-honored right to sue.” Marchak v.
Claridge Commons, Inc., 134 N.J. 275, 282, 633 A.3d 531 (1993); see also
Morgan, 137 A.3d at 1180 (noting that right to civil jury trial is guaranteed by
New Jersey Constitution. (citing N.J. Const. art. I, ¶ 9)).
      Atalese, the New Jersey Supreme Court case cited by both sides, held
that “mutual assent” to an arbitration agreement requires that the parties be
placed on explicit notice that they are waiving their right to have claims
adjudicated in a court of law. 99 A.3d 312–13. “No particular form of words is
necessary to accomplish a clear and unambiguous waiver of rights,” the Court
held, but the “waiver-of-rights language . . . must be clear and unambiguous—
that is, the parties must know that there is a distinction between resolving a
dispute in arbitration and in a judicial forum.” Id. at 314–15.
      In Atalese, the plaintiff contracted with the defendant for debt-
adjustment services. Id. at 309. The contract contained a clause providing for
the resolution of any dispute between the parties through arbitration. The
arbitration provision did not, however, explicitly state that the plaintiff was
waiving her right to seek relief in court. 4 The plaintiff later sued, alleging



4     The Atalese arbitration clause read as follows:

                                          7
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 8 of 15 PageID: 242



violations of state consumer protection statutes. The defendant moved to
dismiss the complaint and compel arbitration. Id. at 309–10.
       The New Jersey Supreme Court held that this arbitration provision was
insufficient, because it failed to inform the plaintiff that she was waiving the
right to bring a lawsuit: “The absence of any language in the arbitration
provision that plaintiff was waiving her statutory right to seek relief in a court
of law renders the provision unenforceable.” Id. at 309 (emphasis in original).
In reaching this conclusion, the Court recognized that mutual assent requires
that the parties understand the “terms to which they have agreed.” Id. at 313
(citing Knorr v. Smeal, 178 N.J. 169, 177, 836 A.2d 794 (2003) (“An effective
waiver requires a party to have full knowledge of his legal rights and intent to
surrender those rights.”)). Thus Atalese required that a waiver of rights clause
“be clear and unambiguous.” Id. at 314.
       Atalese arose in the context of a consumer fraud action. It is a truism,
the Court observed, that “[b]y its very nature, an agreement to arbitrate
involves a waiver of a party’s right to have her claims and defenses litigated in
court.” Id. at 313. Nevertheless, “an average member of the public may not
know -- without some explanatory comment -- that arbitration is a substitute
for the right to have one’s claim adjudicated in a court of law.” Id.

       Arbitration: In the event of any claim or dispute between Client and the
       USLSG related to this Agreement or related to any performance of any
       services related to this Agreement, the claim or dispute shall be
       submitted to binding arbitration upon the request of either party upon
       the service of that request on the other party. The parties shall agree on
       a single arbitrator to resolve the dispute. The matter may be arbitrated
       either by the Judicial Arbitration Mediation Service or American
       Arbitration Association, as mutually agreed upon by the parties or
       selected by the party filing the claim. The arbitration shall be conducted
       in either the county in which Client resides, or the closest metropolitan
       county. Any decision of the arbitrator shall be final and may be entered
       into any judgment in any court of competent jurisdiction. The conduct of
       the arbitration shall be subject to the then current rules of the
       arbitration service. The costs of arbitration, excluding legal fees, will be
       split equally or be borne by the losing party, as determined by the
       arbitrator. The parties shall bear their own legal fees.
Id. at 310.

                                            8
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 9 of 15 PageID: 243



      The more recent case of Kernahan v. Home Warranty Adm'r of Fla., Inc.,
236 N.J. 301, 199 A.3d 766 (2019) stopped short of a categorical ruling that
the rule in Atalese applies only to consumer contracts. Still, it relied
substantially on the “consumer fraud” aspect of Atalese. Kernahan held that
the arbitration clause at issue was “too confusing and misleading to meet
simple plain wording standards demanded by the public policy of this state for
consumer contracts.” 199 A.3d at 778. The Atalese decision, as Kernahan saw
it, was guided “by twin concerns”:
      First, the Court was mindful that a consumer is not necessarily
      versed in the meaning of law-imbued terminology about
      procedures tucked into form contracts. . . . The decision repeatedly
      notes that it is addressing a form consumer contract, not a
      contract individually negotiated in any way; accordingly, basic
      statutory consumer contract requirements about plain language
      implicitly provided the backdrop to the contract under review.

      And, second, the Court was mindful that plain language
      explanations of consequences had been required in contract cases
      in numerous other settings where a person would not be presumed
      to understand that what was being agreed to constituted a waiver
      of a constitutional or statutory right.

Id. at 777. In Atalese, the Kernahan Court reiterated, “[t]he consumer context
of the contract mattered.” Id.
      Subsequent cases have sometimes declined to apply the Atalese
standard. They have generally done so, however, in the context of negotiated
contracts between commercial entities. 5


5      See Victory Entm’t, Inc. v. Schibell, 2018 N.J. Super. Unpub. LEXIS 1467, at
*10-11, 21-23 (App. Div. June 21, 2018) (rejecting application of Atalese, and
compelling arbitration where provision at issue simply stated that disputes “shall be
submitted to binding arbitration” and contract at issue was not “a consumer contract”
that involved “average members of the public”); Columbus Circle NJ, LLC v. Island
Constr. Co., LLC, 2017 N.J. Super. Unpub. LEXIS 606, at *5-7 (App. Div. Mar. 13,
2017) (rejecting application of Atalese to contract at issue which was not “a consumer
contract of adhesion where one party possessed superior bargaining power and was
the more sophisticated party.”); Gold Mine Jewelry Shoppes, Inc. v. Lise Aagaard
Copenhagen, 240 F. Supp. 3d 391, 397 (E.D.N.C. 2017) (declining to apply Atalese to
retailer agreement executed between two corporations); Emcon Assocs. v. Zale Corp.,
No. 16-1985 (FLW), 2016 U.S. Dist. LEXIS 172721, at *1 (D.N.J. Dec. 14, 2016)

                                          9
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 10 of 15 PageID: 244



      The employment-related contract in this case pertains to a major life
decision; a person would naturally give it more attention than, say, the fine
print in a car rental contract. Nevertheless, this is not a contract between two
businesses. On one side is a corporation, but on the other is an individual job
seeker. While this agreement is not literally a consumer contract, it is a take-it-
or-leave-it form drafted by the company. It is not subject to negotiation, and
indeed the company refuses even to consider the employment application
unless the applicant first signs the Arbitration Agreement. (Arbitration
Agreement ¶ 1.) I think that the New Jersey Supreme Court would apply the
more exacting Atalese standard here.
      In the plaintiff’s view, that Atalese standard requires that an arbitration
agreement disclose, not merely that the signer is waiving the right to seek relief
in court, but is specifically waiving a jury trial. For that proposition, she relies
heavily on a single reference in Atalese:
      We do not suggest that the arbitration clause has to identify the
      specific constitutional or statutory right guaranteeing a citizen
      access to the courts that is waived by agreeing to arbitration. But
      the clause, at least in some general and sufficiently broad way,
      must explain that the plaintiff is giving up her right to bring her
      claims in court or have a jury resolve the dispute.

99 A.3d at 315–16 (emphasis added). 6 That reference—which, by its terms,
requires only disclosure in “some general and sufficiently broad way”—must be


(finding that Atalese has been limited to consumer and statutory employment
discrimination contexts, and contract at issue involved commercial transaction
between two sophisticated entities) (citing Gastelu v. Martin, 2015 N.J. Super. Unpub.
LEXIS 1639, at *14 (App. Div. July 9, 2015) (“Parties to a commercial contract can
express their intention to arbitrate their disputes rather than litigate them in court,
without employing any special language. . . . In the present case . . . we are dealing
with commercial business transaction and, therefore, the standard is not as stringent
[as the one put forward in Atalese].”)); cf. Van Duren v. Rzasa-Ormes, 394 N.J. Super.
254, 257, 926 A.2d 372 (App. Div. 2007) (enforcing arbitration agreement “between
two sophisticated business parties, each represented by counsel”), aff’d o.b., 195 N.J.
230, 948 A.2d 1285 (2008).
6      Defendants, for their part, commit a similar error in placing far too much stress
on the word “or” in the emphasized passage. The Atalese court was probably not
suggesting that the drafter of an arbitration agreement could simply choose either

                                          10
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 11 of 15 PageID: 245



understood in the context of the repeatedly-expressed rationale of Atalese: that
the plaintiff be clearly informed that an arbitration and a court proceeding are
two different things; that the former is a substitute for the latter; and that, by
agreeing to arbitration, she is giving up the right to sue.
      Consider the following passages, all from Atalese, identifying the flaw
which made that arbitration agreement unenforceable—i.e., the failure to
disclose that the plaintiff was waiving the “right to seek relief in court”:
      “The provision made no mention that plaintiff waived her right to
      seek relief in court.” Id. at 309 (emphasis added).
      • “The absence of any language in the arbitration provision that
      plaintiff was waiving her statutory right to seek relief in a court of
      law renders the provision unenforceable.” Id.
      • “Nowhere in the arbitration clause is there any explanation that
      plaintiff is waiving her right to seek relief in court for a breach of
      her statutory rights.” Id. at 315.
      • “The clause here has none of the language our courts have found
      satisfactory in upholding arbitration provisions—clear and
      unambiguous language that the plaintiff is waiving her right to sue
      or go to court to secure relief.” Id.
      Now it is true, of course, that many employment-related causes of action
might entitle a plaintiff to opt for a jury (depending on the rules of the
particular state and such factors as the dollar amount involved and whether
damages as opposed to equitable relief are sought). The law cannot require a
simple and clear statement, intelligible to the lay person, and simultaneously
require that the agreement anticipate all of the rights associated with a trial
that would necessarily be waived. This is an arbitration clause, not a guilty




option. What would it mean, for example, to disclose that the plaintiff is giving up the
right to a jury trial, but not her right to bring her claims in court? Such a formulation
might plausibly be interpreted as a limited jury waiver, rather than an arbitration
agreement.

                                           11
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 12 of 15 PageID: 246



plea allocution. What is important is that the signer understand that by opting
for arbitration, she is giving up the right to sue in court.
       Cases interpreting arbitration clauses, or the arbitration clauses cited
therein, sometimes do refer to trial by jury, and Plaintiff cites some examples.
See, e.g., Martindale v. Sandvik, Inc., 173 N.J. 76, 800 A.2d 872 (2002)
(upholding arbitration clause in which plaintiff agreed “to waive [her] right to a
jury trial”). 7 Such references, I believe, tend to conflate waiver of a “court trial”
with waiver of a “jury trial.” That is generally a harmless conflation, given that
a civil claim for damages would ordinarily entitle a plaintiff to demand a jury.
In those cases, however, I believe the reference to a “jury trial” is surplusage.
The cited cases do not discuss or turn on the distinction between a waiver
invoking the right to a jury trial and one that does not. And as the Atalese
court stated, “[w]e do not suggest that the arbitration clause has to identify the
specific constitutional or statutory right guaranteeing a citizen access to the
courts that is waived by agreeing to arbitration.” Moon v. Breathless, Inc, 868
F.3d 209, 214 (3d Cir. 2017) (quoting Atalese, 99 A.3d at 315). I have not been
directed to a case that strikes down an agreement to arbitrate under Atalese
because it waives a court trial, without mentioning a jury specifically.
       The clear overall sense of Atalese is that no particular form of words is
required, but that the arbitration clause must clearly convey the concept that
the plaintiff “is choosing to arbitrate disputes rather than have them resolved
in a court of law.” Id. at 447. I predict that the New Jersey Supreme Court, if
presented with this Arbitration Agreement, would find it an enforceable waiver
of trial, despite the lack of a specific reference to a jury trial.
       Appellate Division cases interpreting Atalese confirm the rule that I adopt
here. Those cases, many involving employment contracts, have upheld

7        See also Curtis v. Cellco Partnership, 413 N.J. Super. 26, 33, 992 A.2d 795 (App.
Div. 2010) (citing Verizon Wireless customer agreement, containing an arbitration
clause disclosing that “the Rules in arbitration are different. There’s no judge or jury. .
. .”). The Verizon agreement also provides that, should the arbitration clause be held
unenforceable and the matter should go to court, the parties agree to waive a jury. It is
therefore natural that the waiver language should refer to a jury specifically.

                                            12
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 13 of 15 PageID: 247



arbitration clauses that waive trial without referring to a jury trial in particular.
It is clear enough that the waiver of every kind of court trial encompasses a
waiver of a particular kind of court trial, i.e., a jury trial. And an ordinary
reader, even a legally unsophisticated one, would so understand it:
      Although the arbitration language here did not specifically contain
      a provision regarding waiver of a jury trial, we conclude its explicit
      waiver of the right to ‘maintain a court action’ would clearly
      include the right to a jury trial.

Stutheit v. Elmwood Park Auto Mall, No. A-4915-17T2, 2018 WL 6757030, at *3
(N.J. App. Div. Dec. 26, 2018) (enforcing arbitration provision in contract
entered into between an “average member of the public” and an automobile
dealership). 8
      On-point authority is also available in the form of a decision by the Hon.
Claire C. Cecchi enforcing the very Arbitration Agreement at issue here. See
Roundtree v. PrimeFlight Aviation Services, Inc., No. 16-9609, 2017 WL 4698070
(D.N.J. Oct. 19, 2017). Judge Cecchi held that this Agreement sufficiently
apprised those plaintiffs that they were giving up their right to sue in favor of



8      Other Appellate Division cases uphold arbitration agreements not referring to
waiver of a jury trial, albeit without discussion of the issue plaintiffs raise here. See
Brownlee v. Town Sports Int’l Holdings, Inc., No. A-0816-17T4, 2019 WL 149645, at *2
(N.J. App. Div. Jan. 8, 2019) (“By accepting an offer of employment or by continuing
employment with TSI, you agreed, as a condition of employment that all Covered
Claims are subject to arbitration, not trial in court.”), certif. denied, 238 N.J. 421
(2019); Jade Apparel, Inc. v. United Assurance, Inc., No. A-2001-14T1, 2016 WL
5939470, at *4 (N.J. App. Div. Oct. 13, 2016) (“It is the express intention of the parties
to resolve any disputes arising under this Agreement without resort to litigation. . . .
All disputes . . . shall be settled amicably by good faith discussions among all of the
parties hereto, and, failing such amicable settlement, finally determined exclusively by
binding arbitration.”); Kamensky v. Home Depot U.S.A., Inc., No. 0930-14T4, 2015 WL
5867357, at *3 (N.J. App. Div. Sept. 29, 2015) (“Read the following Arbitration
Provision (‘Provision’) Carefully. It Limits Certain Of Your Rights, Including Your Right
to Obtain Relief or damages Through Court Action.”); Jaworski v. Ernst & Young U.S.
LLP, 441 N.J. Super. 464, 481, 119 A.3d 939 (App. Div. 2015) (“Unlike the arbitration
clause struck down in Atalese, here, [Defendant] EY’s written ADR policy
unambiguously provides . . ., ‘[n]either [EY] nor an Employee will be able to sue in court
in connection with a Covered Dispute.’ Therefore, the Program complies with Atalese
and plaintiffs’ arguments to the contrary are without merit.”) (emphasis in original).

                                           13
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 14 of 15 PageID: 248



an arbitral forum. In doing so, she specifically held that the Agreement’s failure
to make specific reference to trial by jury did not render it unenforceable:
      In submitting their employment applications, Plaintiffs were
      required to acknowledge their understanding that they “must
      arbitrate any and all employment-related claims against”
      Defendant and that they “may not file a lawsuit in court in regard to
      any claims or disputes covered by” the Arbitration Agreement. . . .
      “Even a person of common knowledge, but without higher formal
      education, might very well understand that if one waives access to
      a court, one has waived access to a jury.”

Id. at *4 (emphasis in original; quoting Emergency Physicians of St. Clare’s, LLC
v. Proassurance Corp., No.09-6244, 2010 WL 3311861, at*6 (D.N.J. Aug.19,
2010)).
      Of course, courts have also upheld arbitration clauses that did
“address[] specifically a waiver of the right to a jury trial, augmenting the notice
to all parties to the agreement that claims involving jury trials would be
resolved instead through arbitration.” Martindale, 800 A.2d at 883 (emphasis
added). There is usually no harm in “augmenting” the required notice. I hold,
however, that a specific invocation of a jury trial is not required, so long as the
distinction between arbitration and litigation, and the plaintiff’s waiver of the
latter, is clearly expressed.
      This Arbitration Agreement clearly states that Ms. Collazzo is
giving up her right to sue in court and must pursue employment-related
claims through arbitration. After some prefatory language, the first
operative words are these:
      Both you and the Company agree to resolve any and all claims,
      disputes or controversies arising out of or relating to your
      application for employment, your employment with the Company,
      and/or the termination of your employment exclusively by
      arbitration to be administered by a neutral dispute resolution
      agency agreed upon by the parties at the time of the dispute.
(Arbitration Agreement ¶ 2.) The Agreement lists the kinds of claims that are
and are not covered. (Id.) It then describes the applicability of the AAA rules;
the powers of the Arbitrator; the streamlining of procedures; and other
                                        14
Case 2:19-cv-21312-KM-JBC Document 14 Filed 07/13/20 Page 15 of 15 PageID: 249



procedural matters in arbitration. (Id. ¶ 3). Under the bold, underlined heading
SPECIAL NOTE it warns the plaintiff that the Agreement affects legal rights
and that the plaintiff should review it carefully and obtain legal counsel if she
wishes to do so. (Id. ¶ 6.)
      The very last sentence of the Arbitration Agreement, directly above the
signature line, is this:
      You understand that, as more fully set forth above, you must
      arbitrate any and all employment-related claims against the
      Company and that you may not file a lawsuit in court in regard to
      any claims or disputes covered by this Agreement.

(Id. ¶ 7 (emphasis added).)
      That is sufficient under Atalese.
   III.   Conclusion
      Defendants’ motion to compel arbitration (DE 7) is granted. All claims
will be referred to arbitration. In the meantime, this action will be
administratively terminated without prejudice.

Dated: July 13, 2020
                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                          15
